DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 USC § 101
	Examiner notes claims 10-14 are directed to a “computer program product comprising” one or more computer readable storage media and program instructions stored on the one or more computer readable storage media.” Paragraph [0076] of the disclosure defines the computer readable storage medium as not to be construed as transitory signals per se. Therefore, the scope of the computer program product does not include transitory signals and no rejections are appropriate, this statement is for clarity of the record. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9-12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kong (US 9,505,554). 
Regarding claim 1, Kong teaches: 
A method comprising: 
one or more processors (Kong col 36 line 30, processor 1410)  receiving input including a listing of objects; (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items)
 the one or more processors receiving a plurality of images of one or more objects added to a container from one or more sensors associated with the container; (Kong, col 24 lines 28-50 image capturing of a storage bin before and after either picking or stowing, the difference between the images is the image of the item that was stowed or picked)
the one or more processors identifying the one or more objects added to the container by performing object recognition techniques on the plurality of images; (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also lines 42-40, images before and after stowing may be retained to verify the correct item was picked. See also col 24 lines 28-50 image capturing of a storage bin before and after either picking or stowing, the difference between the images is the image of the item that was stowed or picked)  
(Kong, col. 22 line 15-17, when the picking agent picks the given item they may scan the identifier, a triggering event is the scanning which indicates the picking agent has picked the item) 
 in response to detecting the triggering event, the one or more processors comparing an identity of the one or more objects added to the container to the listing of objects;  (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also lines 42-40, images before and after stowing may be retained to verify the correct item was picked)  and 
in response to determining the one or more objects added to the container fail to match the listing of objects, the one or more processors generating a non-matching notification.  (Kong, col. 22 line 25-30, in such embodiments the control system may send an indication (a notification) to the picking agent that the correct item was or was not (non-matching) picked to be presented to the agent)

Regarding claim 2, Kong teaches: 
The method of claim 1, further comprising: in response to determining the one or more objects added to the container match the listing of objects, the one or more processors generating a notification confirming the match.  (Kong, col. 22 line 25-30, in such embodiments the control system may send an indication (a notification) to the picking agent that the correct item was (matching) or was not picked to be presented to the agent)



The method of claim 1, wherein the one or more objects added to the container are identified based on detecting optical codes within the plurality of images of the one or more objects added to the container.  (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also col 11 lines 4-10 items may be tagged with a bar code, radio frequency identification tag, universal product code, ort other designation (identifier  referenced in col 22))

Regarding claim 6, Kong teaches: 
The method of claim 1, wherein the container is a personal portable container.  (Kong, col 25 lines 24-30, agent may be stowing items from receptacles of a push cart or picking items and placing them in the push cart)

Regarding claim 7, Kong teaches: 
The method of claim 1, further comprising:
 the one or more processors storing the identities of the one or more objects added to the container in context with a particular user; (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items, sending the pick list to the agent is storing identity in context with a user) and
 the one or more processors notifying the particular user of an available alternative to the one or more objects.  (Kong, col 18 lines 18-22, if the item is determined to be missing from the storage bin, another unit of the item from another storage bin may be selected for the pick list) 


The method of claim 1, wherein the plurality of images includes receiving radio frequency identification of the one or more objects added to the container.  (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also col 11 lines 4-10 items may be tagged with a bar code, radio frequency identification tag, universal product code, ort other designation (identifier  referenced in col 22)) 

Regarding claim 10, Kong teaches: 
A computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Kong, col. 36 lines 56-67, system with memory and program instructions)
program instructions to receive input including a listing of objects; (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items)
 program instructions to receive a plurality of images from one or more sensors positioned to detect an object of one or more objects added to a container;  (Kong, col 24 lines 28-50 image capturing of a storage bin before and after either picking or stowing, the difference between the images is the image of the item that was stowed or picked)
program instructions to identify the one or more objects added to the container by performing object recognition techniques on the plurality of images; (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also lines 42-40, images before and after stowing may be retained to verify the correct item was picked. See also col 24 lines 28-50 image capturing of a storage bin before and after either picking or stowing, the difference between the images is the image of the item that was stowed or picked)  
 program instructions to detect whether a triggering event occurs indicating completion of adding the one or more objects to the container; (Kong, col. 22 line 15-17, when the picking agent picks the given item they may scan the identifier, a triggering event is the scanning which indicates the picking agent has picked the item)
 in response to detecting the triggering event, program instructions to compare an identity of the one or more objects added to the container to the listing of objects; (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also lines 42-40, images before and after stowing may be retained to verify the correct item was picked)   and
 in response to determining the one or more objects added to the container fail to match the listing of objects, program instructions to generate a non-matching notification.  (Kong, col. 22 line 25-30, in such embodiments the control system may send an indication (a notification) to the picking agent that the correct item was or was not (non-matching) picked to be presented to the agent)

Regarding claim 11, Kong teaches: 
The computer program product of claim 10, further comprising program instructions, stored on the one or more computer readable storage media, to: generate a notification confirming the match, in response to determining the one or more objects added to the container match the listing of objects.   (Kong, col. 22 line 25-30, in such embodiments the control system may send an indication (a notification) to the picking agent that the correct item was (matching) or was not picked to be presented to the agent)

Regarding claim 12, Kong teaches: 
The computer program product of claim 10, further comprising program instructions, stored on the one or more computer readable storage media, to: 
store the identities of the one or more objects added to the container in context with a particular user; (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items, sending the pick list to the agent is storing identity in context with a user) and
 notify the particular user of an available alternative to the one or more objects.   (Kong, col 18 lines 18-22, if the item is determined to be missing from the storage bin, another unit of the item from another storage bin may be selected for the pick list)

Regarding claim 14, Kong teaches: 
The computer program product of claim 10, wherein the plurality of images includes receiving radio frequency identification of the one or more objects added to the container.   (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also col 11 lines 4-10 items may be tagged with a bar code, radio frequency identification tag, universal product code, ort other designation (identifier  referenced in col 22))



A computer system comprising:
 one or more computer processors; (Kong col 36 line 30, processor 1410)  
one or more computer readable storage media; (Kong, col. 36 lines 56-67, system with memory and program instructions)
and program instructions stored on the one or more computer readable storage media, the program instructions comprising: (Kong, col. 36 lines 56-67, system with memory and program instructions)
 program instructions to receive input including a listing of objects;  (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items)
program instructions to receive a plurality of images from one or more sensors positioned to detect an object of one or more objects added to a container; (Kong, col 24 lines 28-50 image capturing of a storage bin before and after either picking or stowing, the difference between the images is the image of the item that was stowed or picked)
 program instructions to identify the one or more objects added to the container by performing object recognition techniques on the plurality of images; (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also lines 42-40, images before and after stowing may be retained to verify the correct item was picked. See also col 24 lines 28-50 image capturing of a storage bin before and after either picking or stowing, the difference between the images is the image of the item that was stowed or picked)  
(Kong, col. 22 line 15-17, when the picking agent picks the given item they may scan the identifier, a triggering event is the scanning which indicates the picking agent has picked the item) 
 in response to detecting the triggering event, program instructions to compare an identity of the one or more objects added to the container to the listing of objects; (Kong, col. 22 line 15-25, when the picking agent may compare the identifier of the picked item to the identifier on the pick list. See also lines 42-40, images before and after stowing may be retained to verify the correct item was picked)   and
 in response to determining the one or more objects added to the container fail to match the listing of objects, program instructions to generate a non-matching notification.  (Kong, col. 22 line 25-30, in such embodiments the control system may send an indication (a notification) to the picking agent that the correct item was or was not (non-matching) picked to be presented to the agent)

Regarding claim 16, Kong teaches: 
The computer system of claim 15, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: 
generate a notification confirmation the match, in response to determining the one or more objects added to the container match the listing of objects.  (Kong, col. 22 line 25-30, in such embodiments the control system may send an indication (a notification) to the picking agent that the correct item was (matching) or was not picked to be presented to the agent)


The computer system of claim 15, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to:
 to store the identities of the one or more objects added to the container in context with a particular user; (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items, sending the pick list to the agent is storing identity in context with a user) and
 to notify the particular user of an available alternative to the one or more objects.  (Kong, col 18 lines 18-22, if the item is determined to be missing from the storage bin, another unit of the item from another storage bin may be selected for the pick list) 

Regarding claim 20, Kong teaches: 
The computer system of claim 15, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: 
store the identities of the one or more objects added to the container in context with a particular user; (Kong, col 19 lines 9-20, generate and send picking instructions including text based item descriptions, drawings, images of items, sending the pick list to the agent is storing identity in context with a user)  and 
notify the particular user of an available alternative to the one or more objects. (Kong, col 18 lines 18-22, if the item is determined to be missing from the storage bin, another unit of the item from another storage bin may be selected for the pick list)


Allowable Subject Matter
Claim 3, 5, 8, 13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest known prior art, nor any reasonable combination thereof, teaches: 
receiving the plurality of images of the one or more objects added to the container based on the one or more sensors detecting motion near an opening of the container.  

Regarding claim 5, the closest known prior art, nor any reasonable combination thereof, teaches: 
the one or more processors modifying the listing of objects based on a context determined from a calendar function connectively associated with the container.

Regarding claim 8, the closest known prior art, nor any reasonable combination thereof, teaches: 
in response to determining an object of the one or more objects added to the container violates a condition of a destination of the container, based on a context of the destination, the one or more processors generating a notification identifying the violating object




in response to determining an object of the one or more objects added to the container violates a condition of a destination of the container, based on a context of the destination, P201803859US01Page 30 of 34program instructions to generate a notification identifying the object violating the condition of the destination of the container

Regarding claim 18, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the listing of objects is modified based on a context determined from a calendar function connectively associated with the container.  

Regarding claim 19, the closest known prior art, nor any reasonable combination thereof, teaches: 
in response to determining an object of the one or more objects added to the container violates a condition of a destination of the container, based on a context of the destination, generate a notification identifying the object violating the condition of the destination of the container





Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666